817 So. 2d 1067 (2002)
Clifford J. EHOUSE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D02-85.
District Court of Appeal of Florida, Fifth District.
June 7, 2002.
Clifford J. Ehouse, Sanderson, pro se.
No Appearance for Appellee.
PLEUS, J.
This is an appeal of a denial of a motion to withdraw a plea subsequent to sentencing. The trial court found the motion was untimely because the motion was not made within 30 days after rendition of the sentence. Fla. R.Crim. P. 3.170(l). The appellant argues that the Department of Corrections ("DOC") cancelled his gain time contrary to the trial court's intent in sentencing him. This argument is not addressed to any error committed by the trial court or any misunderstanding by the defendant, but rather with DOC's forfeiture of gain time.
We agree with the trial court that the motion was not timely. See Williams v. State (Fla. 2d DCA Apr.3, 2002). Additionally, the DOC had the authority to forfeit the gain time. Forbes v. Singletary, 684 So. 2d 173 (Fla.1996).
AFFIRMED.
THOMPSON, C.J., and SAWAYA, J., concur.